DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed September 2, 2022.   Claims 1-5, 7-11 and 13-16 are pending and an action on the merits is as follows.	
Rejection of claim 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn.
Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.

Claim Objections
Claims 7 and 13 are objected to because the following elements lack proper antecedent basis in the claim(s):  
Claims 7 and 13 lines 26-27 and 29-30: “the time of detection”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Breite et al. (US 2015/0307321 A1) in view of Kere et al. (US 2014/0305744 A1).
Claim 1: Breite et al. discloses a suspension member (hoisting member 1100) for an elevator system, shown in Fig. 11 to comprise a plurality of tension members (strength members 1104) arranged along a suspension member width and extending longitudinally along a length of the suspension member, (page 5 ¶ [0034]).  Each tension member comprises CNT (page 4 ¶ [0028]) described as a plurality of carbon nanotube fibers (page 1 ¶ [0012]).  A jacket material (coating 1108) is shown to encapsulate the plurality of tension members, and defines a traction side of the tension member having a plurality of ribs (1016) configured for interaction with a traction sheave (112) of the elevator system (pages 3-4 ¶ [0027]).  Conductive elements (data communication members 1110) are shown to be enclosed in the jacket material, separate from the plurality of tension members and disposed in the jacket material between laterally adjacent tension members.  This reference fails to disclose the conductive elements to be disposed between the plurality of tension members and the traction side of the suspension member, the plurality of conductive elements to be arranged in conductive element pairs, a first conductive element pair to be disposed at a first lateral side of the suspension member and a second conductive element pair to be disposed at a second lateral side of the suspension member, and each conductive element to have a smaller cross-sectional area than each tension member.
However Kere et al. teaches a suspension member for an elevator system shown in Fig. 1 as different embodiments (page 4 ¶ [0096]) corresponding to different locations of elements (optical fiber/fiber bundle 2) with respect to tension member(s) (load-bearing composite parts 11, 21, 31, 61, 71) and a traction side of the suspension member.  Said elements include at least sensor fiber (2) (page 5 ¶ [0099]) and are shown in Fig. 1b) to be disposed between tension member (21) and a traction side of the suspension member, shown in Fig. 1c) to be arranged in element pairs, a first element pair disposed at a first lateral side of the suspension member and a second element pair disposed at a second lateral side of the suspension member as shown in Fig. 1a), and further shown in Figs. f) and g) to have a smaller cross-sectional area than each tension member.
Given the teachings of Kere et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the suspension member disclosed in Breite et al. with providing the conductive elements to be disposed between the plurality of tension members and the traction side of the suspension member, the plurality of conductive elements to be arranged in conductive element pairs, a first conductive element pair to be disposed at a first lateral side of the suspension member and a second conductive element pair to be disposed at a second lateral side of the suspension member, and each conductive element to have a smaller cross-sectional area than each tension member.  It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70, choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is within the level of ordinary skill in the art. In re KSR, 550 U.S, and a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). at 421, 82 USPQ2d at 1397.  Doing so would provide thorough monitoring of the suspension member, allowing damage to the jacket material to be detected sooner, redundancy detection of failure at discrete locations thereby reducing false readings, and detection of asymmetric wear of the suspension member on one side or the other, without effecting a size of the suspension member or tension members.
	Claim 2: Breite et al. modified by Kere et al. discloses a suspension member where the conductive elements are disposed between the plurality of tension members and the traction side of the suspension member, as stated above.  The conductive elements then are located and configured such that as the jacket material wears due to operation of the elevator system, the conductive elements are exposed prior to the plurality of tension members being exposed, as can be seen from Fig. 1b) of Kere et al.
Claim 3: Breite et al. modified by Kere et al. discloses a suspension member where the plurality of tension members are formed from the plurality of fibers, as stated above. The plurality of tension members are disclosed in Breite et al. to be suspended in a matrix material (1106) (page 4 ¶ [0028]).
Claim 4: Breite et al. modified by Kere et al. discloses a suspension member where the plurality of fibers are formed from a plurality of carbon nanotube fibers, as stated above.
Claim 5: Breite et al. modified by Kere et al. discloses a suspension member where the conductive elements are disposed in the jacket material and separated from the tension members, as stated above.  The conductive elements are separated from the plurality of tension members by a selected distance, can be seen from Fig. 11 of Breite et al. 
Claims 7-11, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Breite et al. (US 2015/0307321 A1) in view of Kere et al. (US 2014/0305744 A1), further in view of Robibero et al. (US 2019/0047823 A1).
Claims 7 and 13: Breite et al. discloses a method of health monitoring of a suspension member (hoisting member 1100) for an elevator system and an elevator system shown in Fig. 1 to comprise a hoistway (110), an elevator car (106) disposed in and movable along the hoistway, and a suspension member (hoisting member 114) operably connected to the elevator car to move the elevator car along the hoistway.  The suspension member is shown in Fig. 11 to comprise a plurality of tension members (strength members 1104) arranged along a suspension member width and extending longitudinally along a length of the suspension member, (page 5 ¶ [0034]).  Each tension member comprises CNT (page 4 ¶ [0028]) described as a plurality of carbon nanotube fibers (page 1 ¶ [0012]).  A jacket material (coating 1108) is shown to encapsulate the plurality of tension members, and defines a traction side of the tension member having a plurality of ribs (1016) configured for interaction with a traction sheave (112) of the elevator system (pages 3-4 ¶ [0027]).  Conductive elements (data communication members 1110) are shown to be enclosed in the jacket material, separate from the plurality of tension members and disposed in the jacket material between laterally adjacent tension members.  This reference fails to disclose the conductive elements to be disposed between the plurality of tension members and the traction side of the suspension member, the plurality of conductive elements to be arranged in conductive element pairs, a first conductive element pair to be disposed at a first lateral side of the suspension member and a second conductive element pair to be disposed at a second lateral side of the suspension member, and each conductive element to have a smaller cross-sectional area than each tension member.  This reference further fails to disclose a detection circuit to be connected to the suspension member and operably connected to the conductive elements, the detection circuit to be monitored for detecting one of an open circuit condition or a short condition, indicative of a health condition of the suspension member, and an elevator control system to utilize elevator car position at a time of detection to determine a location of the suspension member where the health condition is detected.
However Kere et al. teaches a method of health monitoring of a suspension member and an elevator system shown in Fig. 1 as different embodiments (page 4 ¶ [0096]) corresponding to different locations of elements (optical fiber/fiber bundle 2) with respect to tension member(s) (load-bearing composite parts 11, 21, 31, 61, 71) and a traction side of the suspension member.  Said elements include at least sensor fiber (2) (page 5 ¶ [0099]) and are shown in Fig. 1b) to be disposed between tension member (21) and a traction side of the suspension member, shown in Fig. 1c) to be arranged in element pairs, a first element pair disposed at a first lateral side of the suspension member and a second element pair disposed at a second lateral side of the suspension member as shown in Fig. 1a), and further shown in Figs. f) and g) to have a smaller cross-sectional area than each tension member.
Given the teachings of Kere et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and elevator system disclosed in Breite et al. with providing the conductive elements to be disposed between the plurality of tension members and the traction side of the suspension member, the plurality of conductive elements to be arranged in conductive element pairs, a first conductive element pair to be disposed at a first lateral side of the suspension member and a second conductive element pair to be disposed at a second lateral side of the suspension member, and each conductive element to have a smaller cross-sectional area than each tension member.  It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70, choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is within the level of ordinary skill in the art. In re KSR, 550 U.S, and a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). at 421, 82 USPQ2d at 1397.  Doing so would provide thorough monitoring of the suspension member, allowing damage to the jacket material to be detected sooner, redundancy detection of failure at discrete locations thereby reducing false readings, and detection of asymmetric wear of the suspension member on one side or the other, without effecting a size of the suspension member or tension members.  These references fail to disclose a detection circuit to be connected to the suspension member and operably connected to the conductive elements, the detection circuit to be monitored for detecting one of an open circuit condition or a short condition, indicative of a health condition of the suspension member, and an elevator control system to utilize elevator car position at a time of detection to determine a location of the suspension member where the health condition is detected.
However Robibero et al. teaches a method of health monitoring of a suspension member (11) and an elevator system, where a detection circuit (device 17) is connected to opposite end portions of the suspension member, and the detection circuit is monitored for indications of a health condition of the suspension member (page 7 ¶ [0104]).  The detection circuit is operably connected to conductive elements (cords 23) (page 7 ¶ [0107]) and detects a short condition indicative of the health condition (page 11 ¶ [0144]).  Elevator car position is utilized at a time of detection to determine a location of the suspension member where a health condition is detected (page 13 ¶ [0165]).
Given the teachings of Robibero et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the a method and elevator system disclosed in Breite et al. as modified by Kere et al. with providing a detection circuit to be connected to the suspension member and operably connected to the conductive elements, the detection circuit to be monitored for detecting one of an open circuit condition or a short condition, indicative of a health condition of the suspension member, and an elevator control system to utilize elevator car position at a time of detection to determine a location of the suspension member where the health condition is detected.  Doing so would “determined major non-uniform deteriorations … [and] uniform deteriorations” while having “reduced complexity and therefore possible reduced costs” as taught in Robibero et al. (page 17 ¶ [0204]).
Claims 8 and 14: Breite et al. modified by Kere et al. and Robibero et al. discloses a method and elevator system as stated above, where the health condition is shown in Robibero et al. to be wear of the jacket material (coating) (page 7 ¶ [0107]).
Claims 9 and 15: Breite et al. modified by Kere et al. and Robibero et al. discloses a method and elevator system as stated above, where the conductive elements contact a sheave of the elevator system resulting in detection of the short condition, as shown in Robibero et al. (page 13 ¶ [0165]).
Claim 10: Breite et al. modified by Kere et al. and Robibero et al. discloses a method as stated above, where the short condition is shown in Robibero et al. to be communicated to an elevator control system to stop or modify operation of the elevator system (page 18 ¶ [0217]).
Claims 11 and 16: Breite et al. modified by Kere et al. and Robibero et al. discloses a method and elevator system where the conductive elements are disposed in the jacket material and separated from the tension members, as stated above.  The conductive elements are separated from the plurality of tension members by a selected distance, can be seen from Fig. 11 of Breite et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                             November 22, 2022